 



Exhibit 10.70
     INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND AMENDMENT NO. 3 dated as of
June 30, 2006 (this “Assumption Agreement and Amendment”), related to the CREDIT
AGREEMENT dated as of August 2, 2004, as amended pursuant to that certain
Incremental Term Loan Assumption Agreement and Amendment No. 1 dated as of
April 1, 2005, and that certain Incremental Term Loan Assumption Agreement and
Amendment No. 2 (“Amendment No. 2”) dated as of March 24, 2006, as amended as of
April 21, 2006 (as amended, the “Credit Agreement”), among ALION SCIENCE AND
TECHNOLOGY CORPORATION (the “Borrower”), the Subsidiary Guarantors listed on the
signature pages hereto (solely with respect to Sections 8, 10, 12 and 13
hereof), the lenders from time to time party to the Credit Agreement (the
“Lenders”) and CREDIT SUISSE (formerly known as Credit Suisse First Boston), as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders.
     A. Pursuant to the Asset Purchase Agreement dated as of June 4, 2006 (the
“Anteon Asset Purchase Agreement”), among Anteon Corporation (“Anteon”), Alion
Technical Services Corporation (“ATSC”) and the Borrower, ATSC intends to
acquire from Anteon the Purchased Assets and to assume the Assumed Liabilities
(in each case, as defined in the Anteon Asset Purchase Agreement) for aggregate
consideration of $225,000,000 in cash, subject to adjustment as provided for in
the Anteon Asset Purchase Agreement (the “Anteon Asset Purchase”).
     B. The Borrower has informed the Administrative Agent that it intends to
finance the Anteon Asset Purchase by borrowing (i) $21,000,000 of delayed draw
Incremental Term Loans under and as defined in Amendment No. 2 (the “Delayed
Draw Incremental Term Loans”), (ii) $50,000,000 of Incremental Term Loans
hereunder and (iii) $170,000,000 of senior unsecured loans (the “Bridge Loans”)
having terms substantially as set forth in Exhibit A hereto (the “Bridge Loan
Term Sheet”).
     C. The Borrower has requested that the persons set forth on Schedule I
hereto (the “Incremental Term Lenders”) make Incremental Term Loans to the
Borrower pursuant to Section 2.24 of the Credit Agreement.
     D. The Incremental Term Lenders are willing to make Incremental Term Loans
to the Borrower on the Amendment No. 3 Effective Date (as defined below), on the
terms and subject to the conditions set forth herein and in the Credit
Agreement.
     E. The Borrower has also requested certain amendments to the Credit
Agreement as set forth herein, and the Required Lenders have agreed to such
request on and subject to the terms and conditions of this Assumption Agreement
and Amendment.
     F. The Borrower has entered into that certain Seller Note Securities
Purchase Agreement dated as of December 20, 2002 (the “Seller Note Securities
Purchase Agreement”) with IIT Research Institute (who subsequently assigned all
of its right, title and interest in certain debt securities (the “Seller
Subordinated Notes”) issued pursuant to the Seller Note Securities Purchase
Agreement to its Affiliate, Illinois Institute of Technology).
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------



 



  2

     SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Assumption Agreement and Amendment. This
Assumption Agreement and Amendment shall be a “Loan Document” and, to the extent
it relates to the making of Incremental Term Loans, an “Incremental Term Loan
Assumption Agreement” for all purposes of the Credit Agreement and the other
Loan Documents.
     SECTION 2. Incremental Term Loans. (a) Each Incremental Term Lender hereby
agrees, severally and not jointly, to make an Incremental Term Loan to the
Borrower on the Amendment No. 3 Effective Date in a principal amount equal to
the Incremental Term Loan amount set forth next to such Incremental Term
Lender’s name on Schedule I hereto.
     (b) All such Incremental Term Loans shall constitute “Term Loans” for all
purposes of the Credit Agreement and the other Loan Documents.
     (c) The proceeds of the Incremental Term Loans are to be used by the
Borrower solely (i) to finance the Anteon Asset Purchase, (ii) to pay related
fees and expenses, (iii) to prepay any outstanding Revolving Loans and Swingline
Loans and (iv) for other general corporate purposes of the Borrower and the
Subsidiaries.
     SECTION 3. Conditions Precedent to Incremental Term Loans. The obligation
of the Incremental Term Lenders to make Incremental Term Loans on the Amendment
No. 3 Effective Date shall be subject to the satisfaction of the following
conditions precedent:
     (a) On the Amendment No. 3 Effective Date, each of the conditions set forth
in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated as of the Amendment No. 3 Effective Date and executed by a
Financial Officer of the Borrower.
     (b) The Administrative Agent shall have received (with sufficient copies
for each Incremental Term Lender) such legal opinions, board resolutions and
other closing certificates and documentation as shall be reasonably required by
the Incremental Term Lenders, in each case consistent with those delivered on
the Closing Date under clauses (a), (c) and (d) of Section 4.02 of the Credit
Agreement.
     (c) The Administrative Agent shall have received a certificate, dated the
Amendment No. 3 Effective Date and executed by a Financial Officer of the
Borrower, confirming that the Borrower will be in Pro Forma Compliance after
giving effect to the Anteon Asset Purchase, the making of the Incremental Term
Loans on the Amendment No. 3 Effective Date and the application of the proceeds
therefrom.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Amendment No. 3 Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.
     (e) The Anteon Asset Purchase shall be consummated simultaneously with the
borrowing of the Incremental Term Loans in accordance with applicable law and on
the terms



--------------------------------------------------------------------------------



 



3

described in the Anteon Asset Purchase Agreement, and no provision of the Anteon
Asset Purchase Agreement shall have been waived, amended, supplemented or
otherwise modified in any material respect adverse to the Lenders without the
consent of the Administrative Agent.
     (f) The Borrower shall have borrowed not more than $170,000,000 aggregate
principal amount of Bridge Loans substantially on the terms set forth in the
Bridge Loan Term Sheet.
     (g) All requisite Governmental Authorities and material third parties shall
have approved or consented to the Anteon Asset Purchase and the other
transactions contemplated hereby to the extent required and all applicable
appeal periods shall have expired, and there shall be no litigation,
governmental, administrative or judicial action, actual or known by the Borrower
to be threatened, that could reasonably be expected to prevent, materially
restrain or impose materially burdensome conditions on the Anteon Asset Purchase
or the other transactions contemplated hereby.
     (h) The holder of the Seller Subordinated Notes shall have entered into an
amendment to the subordination agreement relating thereto to provide, among
other things, that the Obligations under and as defined in the Credit Agreement
up to an aggregate amount of $465,000,000 (after giving effect to this
Assumption Agreement and Amendment) shall constitute “Senior Debt” for all
purposes of the Seller Note Securities Purchase Agreement and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
     SECTION 4. Eurodollar Borrowings. To facilitate the inclusion of the
Delayed Draw Incremental Term Loans and the Incremental Term Loans, when made,
in each outstanding Term Borrowing, the Borrower and the Required Lenders hereby
agree that (a) the outstanding Eurodollar Term Borrowing with an Interest Period
ending on June 19, 2006 will be continued on such date as a Eurodollar Borrowing
with an Interest Period ending on June 30, 2006 (but will bear interest from
June 19, 2006 through and including June 30, 2006 at a rate determined by
reference to the Adjusted LIBO Rate for a one-month Interest Period), and
(b) the Incremental Term Loans made hereunder will be allocated ratably to each
outstanding Eurodollar Term Borrowing for purposes of determining the initial
interest rate thereon, in each case notwithstanding any contrary provision of
the Credit Agreement.
     SECTION 5. Amendments to Credit Agreement. Effective as of the Amendment
No. 3 Effective Date:
          (a) The definition of the term “Applicable Percentage” set forth in
Section 1.01 of the Credit Agreement is hereby amended as follows:

  (i)   by deleting “2.50%” at the end of clause (a) therein and substituting
therefor “2.75%”; and     (ii)   by deleting “1.50%” at the end of clause
(b) therein and substituting therefor “1.75%”.

     (b) The definition of the term “Incremental Term Loan Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
     “Incremental Term Loan Amount” shall mean, at any time after the Amendment
No. 3 Effective Date (any such time referred to as the “Measuring Date”), the
excess, if any, of (a) $150,000,000 over (b) the



--------------------------------------------------------------------------------



 



4

aggregate amount of all Incremental Term Commitments established after the
Amendment No. 3 Effective Date (but prior to the Measuring Date) pursuant to
Section 2.24.”
     (c) The definition of the term “Permitted Acquisition” set forth in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
at the end thereof:
“; provided that the Anteon Asset Purchase shall be deemed to be a Permitted
Acquisition for all purposes of this Agreement and the other Loan Documents”
     (d) Section 1.01 of the Credit Agreement is hereby further amended by
adding the following defined terms in appropriate alphabetical order therein:
     “Amendment No. 3 Effective Date” shall have the meaning set forth in
Amendment No. 3.
     “Amendment No. 3” shall mean the Incremental Term Loan Assumption Agreement
and Amendment No. 3 to this Agreement dated as of June 30, 2006.
     “Anteon Asset Purchase” shall have the meaning assigned to such term in
Amendment No. 3.
     “Available Restricted Payment Amount” shall mean, at any date of
determination, an amount equal to the excess, if any, of (a) the sum of
(i) Excess Cash Flow for all preceding full fiscal years of the Borrower
commencing on or after September 30, 2005, and ending prior to the date of
determination that was not or is not required to be applied to the prepayment of
Term Loans as described in Section 2.13(d) and (ii) the Net Cash Proceeds of all
Equity Issuances consummated after the Amendment No. 3 Effective Date over
(b) the amount of Restricted Payments made prior to the date of determination
pursuant to Section 6.06(iv)(E).
     “Bridge Loans” shall have the meaning assigned to such term in Amendment
No. 3.
     “Delayed Draw Incremental Term Loans” shall have the meaning assigned to
such term in Amendment No. 3.
     “Senior Secured Leverage Ratio” shall mean, on any date, the ratio of Total
Debt that is secured by Liens incurred under Section 6.02(b), (c), (i) or (o) on
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.”
     (e) To give effect to the making of the Incremental Term Loans hereunder
and the Delayed Draw Incremental Term Loans and the treatment thereof as “Term
Loans” for all



--------------------------------------------------------------------------------



 



5

purposes of the Credit Agreement, Section 2.11(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“(a) The Borrower shall pay to the Administrative Agent, for the accounts of the
Term Lenders, on the dates set forth below, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date being
called a “Repayment Date”), a principal amount of the Term Loans (as adjusted
from time to time pursuant to Sections 2.12, 2.13(f) and 2.24(d)) equal to the
amount set forth below for such date (it being understood that (i) the amounts
set for June 30, 2006 and each date thereafter assume that (x) $21,000,000 of
Delayed Draw Incremental Term Loans are funded to the Borrower on or prior to
June 30, 2006, and (y) $50,000,000 of Incremental Term Loans under Amendment
No. 3 are funded to the Borrower on or prior to July 15, 2006, and, to the
extent not so funded, such amounts will be adjusted downward accordingly, and
(ii) no principal in respect of the Incremental Term Loans made pursuant to
Amendment No. 3 will be paid on June 30, 2006, the holder of such Loans on the
Amendment No. 3 Effective Date hereby agreeing that the first scheduled payment
of principal thereof shall be on September 30, 2006), together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment:

          Repayment Date   Amount
December 31, 2004
  $ 180,000  
March 31, 2005
  $ 180,000  
June 30, 2005
  $ 360,000  
September 30, 2005
  $ 360,000  
December 31, 2005
  $ 360,000  
March 31, 2006
  $ 360,000  
June 30, 2006
  $ 530,000  
September 30, 2006
  $ 655,000  
December 31, 2006
  $ 655,000  
March 31, 2007
  $ 655,000  
June 30, 2007
  $ 655,000  
September 30, 2007
  $ 655,000  
December 31, 2007
  $ 655,000  
March 31, 2008
  $ 655,000  
June 30, 2008
  $ 655,000  
September 30, 2008
  $ 655,000  
December 31, 2008
  $ 63,443,750  
March 31, 2009
  $ 63,443,750  
June 30, 2009
  $ 63,443,750  
Term Loan Maturity Date
  $ 63,443,750  



--------------------------------------------------------------------------------



 



6

     (f) Section 2.13(c) (Equity Sweep) of the Credit Agreement is hereby
deleted and the words “[Intentionally Omitted]” substituted therefor.
     (g) Section 2.23(b) (Issuance of Letters of Credit) of the Credit Agreement
is hereby amended by deleting the amount “$5,000,000” set forth in clause
(i) thereof and substituting therefor the amount “$40,000,000”. The preliminary
statement to the Credit Agreement is hereby amended by deleting the reference in
the second sentence thereof to “an aggregate face amount at any time outstanding
not in excess of $5,000,000” and substituting therefor the words “an aggregate
face amount at any time outstanding not in excess of $40,000,000”.
     (h) Section 6.01 (Indebtedness) of the Credit Agreement is hereby amended
by (i) deleting the amount “$15,000,000” set forth in each of paragraphs (e)
(purchase money indebtedness) and (f) (capitalized lease obligations) thereof
and substituting therefor the amount “$20,000,000”, (ii) deleting the amount
“$5,000,000” set forth in paragraph (h) (acquired indebtedness) thereof and
substituting therefor the amount “$7,500,000”, (iii) deleting the amount
“$10,000,000” set forth in paragraph (n) (general basket) thereof and
substituting therefor the amount “$30,000,000”, (iv) deleting the word “and” at
the end of paragraph (p) thereof and (v) deleting the period at the end of
paragraph (q) thereof and substituting therefor the following:
“; and
     (r) Bridge Loans in an aggregate principal amount not to exceed
$170,000,000 at any time outstanding and Refinancing Indebtedness (as defined in
Section 6.01(d)) (“Bridge Loan Refinancing Indebtedness”); provided that,
notwithstanding the requirements of Section 6.01(d), the aggregate principal
amount of any Bridge Loan Refinancing Indebtedness outstanding at any time may
exceed the aggregate outstanding principal amount of the Bridge Loans to be
refinanced, but the aggregate principal amount of all Bridge Loan Refinancing
Indebtedness and Bridge Loans outstanding at any time shall not exceed
$200,000,000.”
     (i) Section 6.04 (Investments, Loans and Advances) of the Credit Agreement
is hereby amended by (i) deleting the reference to “Section 6.14” in paragraph
(g) (acquired entity) thereof and substituting therefor “Section 6.13” and
(ii) deleting each reference to the amount “$10,000,000” set forth in paragraph
(k) (general basket) thereof and substituting therefor the amount “$15,000,000”.
     (j) Section 6.06(a) (Restricted Payments) of the Credit Agreement is hereby
amended by (i) deleting the amount “$10,000,000” set forth in clause (iii)
(certain employee payments) thereof and substituting therefor the amount
“$20,000,000”, (ii) deleting the word “or” at the end of clause (iv)(C) thereof,
(iii) deleting the period at the end of clause (iv)(D) and (iv) inserting at the
end of clause (iv)(D) thereof the following:
“, (E) to redeem or otherwise acquire for value the Warrants issued in
connection with the Seller Subordinated Notes so long as, after giving effect
thereto, the Senior Secured Leverage Ratio would be less than 2.50 to 1.00 and
there would be at least $10,000,000 of unused and available Revolving Credit
Commitments, or (F) so long as, after giving effect thereto, the Senior Secured
Leverage Ratio would be less than 2.50 to 1.00 and there would be at least
$10,000,000 of unused and available



--------------------------------------------------------------------------------



 



7

Revolving Credit Commitments, in an amount not to exceed the Available
Restricted Payment Amount”.
     (k) Section 6.09(c) (Other Indebtedness and Agreements) of the Credit
Agreement is hereby amended by adding the following at the end thereof:
“Notwithstanding the foregoing, so long as at the time thereof and after giving
effect thereto, (x) no Default or Event of Default shall have occurred and be
continuing, (y) the Senior Secured Leverage Ratio would be less than 2.50 to
1.00 and (z) there would be at least $10,000,000 of unused and available
Revolving Credit Commitments, the Borrower may prepay, redeem, retire or
otherwise acquire for consideration the Seller Subordinated Notes in whole or in
part.”
     (l) Section 6.15(b)(iii) (Earnout Obligations) of the Credit Agreement is
hereby amended by deleting the amount “$5,000,000” set forth therein and
substituting therefor the amount “$10,000,000”.
     (m) Section 6.12 (Interest Coverage Ratio) of the Credit Agreement is
hereby amended by deleting the table set forth therein and substituting therefor
the following table:

      Period   Ratio
Amendment No. 3 Effective Date through September 30, 2007
  1.65 to 1.00
October 1, 2007 through September 30, 2008
  1.75 to 1.00
Thereafter
  2.00 to 1.00

     (n) Section 6.13 (Leverage Ratio) of the Credit Agreement is hereby amended
by deleting the table set forth therein and substituting therefor the following
table:

      Period   Ratio
Amendment No. 3 Effective Date through September 30, 2007
  6.50 to 1.00
October 1, 2007 through June 30, 2008
  6.00 to 1.00
July 1, 2008 through June 30, 2009
  5.75 to 1.00
Thereafter
  5.25 to 1.00

     SECTION 6. Waiver. The Required Lenders hereby waive compliance by the
Borrower with the provisions of Section 6.01 (Indebtedness), Section 6.07
(Transactions with Affiliates) and clause (a) of Section 6.09 (Other
Indebtedness and Agreements) to the extent (but only to the extent) required to
permit the Borrower to modify the terms of the Seller Subordinated Notes to
permit any non-cash pay interest payable under the Seller Subordinated Notes in
2007 and 2008 to compound in such years.



--------------------------------------------------------------------------------



 



8

     SECTION 7. Representations and Warranties. To induce the other parties
hereto to enter into this Assumption Agreement and Amendment, the Borrower
represents and warrants to the Administrative Agent and each of the Lenders
that, as of the Amendment No. 3 Effective Date:
     (a) This Assumption Agreement and Amendment has been duly authorized,
executed and delivered by each Loan Party party hereto, and constitutes a legal,
valid and binding obligation of such Loan Party in accordance with its terms.
The Credit Agreement (as amended hereby) constitutes a legal, valid and binding
obligation of the Borrower in accordance with its terms.
     (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 3 Effective Date with the same effect as though made on and as of
the Amendment No. 3 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
     (c) No Default or Event of Default has occurred and is continuing.
     SECTION 8. Effectiveness. This Assumption Agreement and Amendment shall
become effective as of the date (the “Amendment No. 3 Effective Date”) occurring
on or prior to July 15, 2006 that (a) the Administrative Agent shall have
received counterparts of this Assumption Agreement and Amendment that, when
taken together, bear the signatures of (i) the Borrower, (ii) each Subsidiary
Guarantor, (iii) the Administrative Agent, (iv) the Required Lenders and
(v) each Incremental Term Lender and (b) each of the conditions precedent set
forth in Section 3 hereof shall have been satisfied (or waived in writing by the
Required Lenders and the Incremental Term Lenders).
     SECTION 9. Effect of Amendment. Except as expressly set forth herein, this
Assumption Agreement and Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Collateral Agent or the Borrower
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Assumption Agreement and Amendment shall apply and be
effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement, as modified hereby.
     SECTION 10. Consent and Reaffirmation. Each Subsidiary Guarantor hereby
consents to this Assumption Agreement and Amendment and the transactions
contemplated hereby, and each Loan Party hereby (a) agrees that, notwithstanding
the effectiveness of this Assumption Agreement and Amendment, the Guarantee and
Collateral Agreement and each of the other Security Documents continue to be in
full force and effect, (b) confirms its guarantee of the Obligations (with
respect to each Subsidiary Guarantor) and its grant of a security interest in



--------------------------------------------------------------------------------



 



9

its assets as Collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guarantee and/or grant
continue in full force and effect in respect of, and to secure, the Obligations
under the Credit Agreement (as amended hereby) and the other Loan Documents,
including the Incremental Term Loans.
     SECTION 11. Expenses. The Borrower agrees to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with this
Assumption Agreement and Amendment in accordance with the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.
     SECTION 12. Counterparts. This Assumption Agreement and Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same contract. Delivery of an executed counterpart of a signature page
of this Assumption Agreement and Amendment by facsimile or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     SECTION 13. Applicable Law. THIS ASSUMPTION AGREEMENT AND AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
     SECTION 14. Headings. The headings of this Assumption Agreement and
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.
[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------



 



10
     IN WITNESS WHEREOF, the parties hereto have caused this Assumption
Agreement and Amendment to be duly executed by their respective authorized
officers as of the day and year first above written.

                          ALION SCIENCE AND TECHNOLOGY CORPORATION,    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Executive VP and CFO    
 
                        HUMAN FACTORS APPLICATIONS, INC.,    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-METI CORPORATION    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-CATI CORPORATION    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-JJMA CORPORATION    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-BMH CORPORATION    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



11

                          WASHINGTON CONSULTING, INC.    
 
                            By   /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasure    
 
                        ALION-MA&D CORPORATION    
 
                            By   /s/ Stacy J. Mendler                      
 
          Name:   Stacy J. Mendler    
 
          Title:   President    
 
                        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,        
individually and as Administrative Agent,    
 
                            By   /s/ Robert Hetu                      
 
          Name:   Robert Hetu    
 
          Title:   Managing Director    
 
                            By   /s/ Cassandra Droogan                      
 
          Name:   Cassandra Droogan    
 
          Title:   Vice President    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
INCREMENTAL TERM LOAN
ASSUMPTION AGREEMENT AND AMENDMENT NO. 3
DATED AS OF JUNE 30, 2006,
TO THE ALION SCIENCE AND
TECHNOLOGY CORPORATION
CREDIT AGREEMENT DATED AS OF
AUGUST 2, 2004, AS AMENDED
Name of Lender:                                         

             
 
  By        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Incremental Term Lenders

              Incremental Term Loan Incremental Term Lender   Amount
Credit Suisse, Cayman Islands Branch
  $ 50,000,000.00  
TOTAL COMMITMENT
  $ 50,000,000.00  

 